IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





No. PD-0759-13


JOYCE MCMILLIN STURDIVANT, Appellant


v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIRST COURT OF APPEALS

MCLENNAN COUNTY



Per curiam.

O P I N I O N


	Appellant was convicted of murder and attempted capital murder and sentenced to
thirty years and fifteen years confinement.  On appeal, Appellant claimed that the trial court
erred in taxing as court costs the amounts paid to attorneys pro tem for the State and the
expenses for the State's investigators and experts.  The Court of Appeals held that Appellant
failed to preserve this claim because she did not complain to the trial court and she did not
file any post-judgment motions complaining that the assessment of these court costs was
improper.  Appellant petitioned this Court for discretionary review. 
	When the Court of Appeals issued its opinion in this case, it did so without the benefit
of this Court's opinion in Landers v. State, 402 S.W.3d 252 (Tex. Crim. App. 2013). 
Therefore, we vacate the judgment of the Court of Appeals and remand for that court to
consider the effect of Landers, if any, on its reasoning and analysis in this case.

Delivered: October 9, 2013
Publish